633 N.W.2d 850 (2001)
Darrell PERSEKE, Relator,
v.
KLEESPIE TANK & PETROLEUM, and North River Insurance Co./Crum & Foster, Respondents,
Kleespie Tank & Petroleum, and Valley Forge Insurance Co./CNA Insurance Co., Respondents.
No. C7-01-964.
Supreme Court of Minnesota.
September 13, 2001.
DeAnna M. McCashin, Alexandria, for employer-relator.
Kathy A. Endres, Minneapolis, for respondents Kleespie Tank and Valley Forge Insurance/CNA.
Nicole B. Surges, Minneapolis, for respondents Kleespie Tank and North River Ins. Company/Crum & Foster.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed May 10, 2001, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
                BY THE COURT:
                /s/ James H. Gilbert,
                Associate Justice